AURORA PLATINUM EXPLORATION INC. ARRANGEMENT INVOLVING AURORA PLATINUM EXPLORATION INC. and NEVORO PLATINUM INC. and NEVORO INC. NOTICE OF MEETING OF SHAREHOLDERS AND MANAGEMENT INFORMATION CIRCULAR May 6, 2008 These materials are important and require your immediate attention. They require Aurora Shareholders to make important decisions. If you are in doubt as to how to make such decisions, please contact your financial, legal or other professional advisors. Neither the Toronto Stock Exchange, the Financial Industry Regulatory Authority (“FIRA”) Over-the-Counter Bulletin Board (OTC:BB) nor any securities regulatory authority has in any way passed upon the merits of the transaction described in this information circular. AURORA PLATINUM EXPLORATION INC. May 6, Dear Aurora Shareholder: The board of directors of Aurora Platinum Exploration Inc., formerly Aurora Metals (BVI) Limited, (“Aurora”) invites you to attend a special meeting (the “Meeting”) of the holders (the “Aurora Shareholders”) of common shares of Aurora (“Aurora Shares”) to be held at the offices of Blake Cassels & Graydon LLP at 595 Burrard Street, Suite 2600, Three Bentall Centre, Vancouver, British Columbia on June 5, 2008 at 10:00 a.m. (Vancouver time). On May 5, 2008, Aurora was transferred by way of continuance (the “Continuance”) from the jurisdiction of the British Virgin Islands into British Columbia under the jurisdiction of the Business Corporations Act (British Columbia). As part of the Continuance Aurora changed its name to Aurora Platinum Exploration Inc. At the Meeting, Aurora Shareholders will be asked to consider and, if deemed advisable, to pass a special resolution approving a statutory arrangement (the “Arrangement”) under British Columbia law involving Aurora, Nevoro Platinum Inc. (“Nevoro Subco”) and Nevoro Inc. (“Nevoro”). The purpose of the proposed transactions is to effect a business combination of Aurora and Nevoro. Under the Arrangement, each Aurora Share will be cancelled and the holders thereof will be entitled to receive, for each such Aurora Share, one common share in the capital of Nevoro (the “Nevoro Shares”). As part of the Arrangement, Aurora and Nevoro Subco, a wholly-owned subsidiary of Nevoro, will merge and continue as one corporation with the same effect as if they were amalgamated under the Business Corporations Act (British Columbia). Upon completion of the Arrangement, Nevoro will hold all of the outstanding securities in the merged company and Aurora Shareholders will hold Nevoro Shares. The board of directors of Aurora, after considering various factors, has determined that the Arrangement is fair to Aurora Shareholders and that the Arrangement is in the best interests of Aurora and the Aurora Shareholders and recommends that Aurora Shareholders vote in favour of the Arrangement. To be effective, the Arrangement must be approved by a resolution passed by at least two-thirds of the votes cast by Aurora Shareholders voting in person or by proxy at the Meeting. International Mining and Finance Corp., Monterey Consolidated Services plc, Irena Annandale-James, Cigma Metals Corporation, Cameron Richardson, Soil Biogenics Limited, David Jenkins, Watershed Capital Holdings Inc., Alistair Turner, Eurasia Goldfields Inc., and Georg Schnura (who collectively beneficially own, or exercise control or direction over, 10,251,783 Aurora Shares, representing approximately 51.3% of the Aurora Shares entitled to be voted at the Meeting) have entered into voting agreements with Nevoro and Nevoro Subco pursuant to which such Aurora Shareholders have agreed to vote their Aurora Shares in favour of the special resolution approving the Arrangement at the Meeting. The completion of the Arrangement is also subject to a number of other conditions, including the approval of the Supreme Court of British Columbia. The accompanying Notice of Meeting and Management Information Circular contain a detailed description of the proposed Arrangement, as well as detailed information regarding Aurora, Nevoro and the resulting companies if the Arrangement is completed. Please give this material your careful consideration.
